DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-20, drawn to cryo-fixation lead extraction device, classified in A61N 1/00595.
II. Claims 21-24, drawn to method of extracting a lead, classified in A61N 1/0578.
III. Claims 25-29, drawn to a cryoconsole, classified in A61B 18/02.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process of invention II is directed toward extracting a lead from a patient’s tissue volume, the process consisting of providing a cryo-fixation lead extraction device, selectively directing cryogen fluid from the cryogen fluid source through the cryogen supply line to selectively generate a patient tissue cooled zone adjacent the distal catheter end within the patient tissue volume, within the patient tissue cooled zone, loosening the lead from the patient tissue; and moving the loosened lead proximally with respect to the liner lumen; Invention I can be used in another materially difference process such as a process of lead extraction wherein cryogen fluid is not used and is not directed through the cryogen supply line to selectively generate a patient tissue cooled zone; Invention I can also be used in another materially different process directed toward tissue ablation using cryotherapy for treating a variety of tissue diseases by using cryogen fluid to kill the diseased tissue, without extracting a lead. 
II and III are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process of invention II is directed toward extracting a lead from a patient’s tissue volume, the process consisting of providing a cryo-fixation lead extraction device, selectively directing cryogen fluid from the cryogen fluid source through the cryogen supply line to selectively generate a patient tissue cooled zone adjacent the distal catheter end within the patient tissue volume, within the patient tissue cooled zone, loosening the lead from the patient tissue; and moving the loosened lead proximally with respect to the liner lumen, invention III can be used in another materially different process such as using cryotherapy for the treatment of diseased tissue, wherein lead extraction is not preformed.
Inventions I and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed, because invention III requires a control valve associated with the cryogen supply line for selectively regulating cryogen fluid flow from cryogen fluid source through the cryogen supply line, and a connection for supplying cryogen from the cryogen feed line to an umbilical, whereas Invention I does not require a control valve associated with the cryogen supply line nor a connection for supplying cryogen from the cryogen feed line to an umbilical. The subcombination has separate utility such as being used with a cryoprobe or other medical device that delivers cryo-therapy to diseased tissue, unrelated to lead extraction.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The disclosed inventions require a different field of search (e.g. searching different classes/subclasses, electronic resources, or employing different search quarries); and/or the prior art applicable to one invention would not likely be applicable to the other invention. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794